     Case 2:20-cv-02190-WBS-CKD Document 12 Filed 04/15/21 Page 1 of 4


 1   PETER F. SAMUEL, BAR NO. 072503
     SAMUEL AND SAMUEL
 2   5050 Sunrise Boulevard, Suite C-1
 3   Fair Oaks, California 95628
     T: (916) 966-4722
 4   F: (916) 962-2219
     E: pfsamuel@samuellaw.com
 5
     GAURAV BOBBY KALRA, BAR NO. 219483
 6
     Gaurav Bobby Kalra, Attorney at Law
 7   www.gbkattorney.com
     177 East Colorado Boulevard, Suite 200
 8   Pasadena, California 91105
     T: (213) 435-3469
 9   F: (213) 559-8386
     E: bobby@gbkattorney.com
10

11   Attorneys for Plaintiffs
     DYLAN RICKABY, et al.
12
     MICHAEL J. NADER SBN 200425
13   michael.nader@ogletree.com
     RABIA Z. REED SBN 317288
14   rabia.reed@ogletree.com
     OGLETREE, DEAKINS, NASH,
15   SMOAK & STEWART, P.C.
     500 Capitol Mall, Suite 2500
16   Sacramento, CA 95814
     Telephone:   916-840-3150
17   Facsimile:   916-840-3159
18   Attorneys for Defendant
     BOOZ ALLEN HAMILTON, INC.
19
                                UNITED STATES DISTRICT COURT
20
                               EASTERN DISTRICT OF CALIFORNIA
21
     DYLAN RICKABY, ANDREW RAY                        Case No. 2:20-cv-02190-WBS-CKD
22   MANYON, JOHN MICHAEL KOELLER,
     PATRICK RYAN SEXSON, FRANCISCO                   JOINT STIPULATION TO MOVE
23   GARCIA, AUSTIN MITCHELL, and                     DEADLINE TO SUBMIT INITIAL
     JERRALIE RENAE ORWIG                             DISCLOSURES
24
                  Plaintiff,
25
           v.
26
     BOOZ ALLEN HAMILTON, INC., a foreign
27   corporation,

28                Defendant.

                                                      1                    Case No. 2:20-cv-02190-WBS-CKD
                       JOINT STIPULATION TO MOVE DEADLINE TO SUBMIT INITIAL DISCLOSURES
      Case 2:20-cv-02190-WBS-CKD Document 12 Filed 04/15/21 Page 2 of 4


 1             Pursuant to Federal Local Rules 143 and 144, and Federal Rules of Civil Procedure 6 and
 2   26, Plaintiffs Dylan Rickaby, Andrew Ray Manyon, John Michael Koeller, Patrick Ryan Sexson,
 3   Francisco Garcia, Austin Mitchell and Jerralie Renae Orwig (“Plaintiffs”) and defendant Booz
 4   Allen Hamilton, Inc. (“Defendant”) (collectively, “the Parties”) HEREBY JOINTLY STIPULATE
 5   AS FOLLOWS:
 6             WHEREAS the Parties have engaged in regular meet and confer efforts regarding
 7   Plaintiffs’ pleadings and the status of this matter;
 8             WHEREAS FRCP Rule 26(a)(1)(C) provides that parties must make initial disclosures at or
 9   within 14 days after the Parties’ Rule 26(f) conference, unless a different time is set by stipulation
10   or court order;
11             WHEREAS the Parties have not yet requested any extensions of time for any matters in this
12   action;
13             WHEREAS, Plaintiffs and Defendant have agreed to proceed with early mediation of the
14   action with the Hon. Alan G. Perkins (Ret.) on May 20, 2021. The Parties thus jointly request the
15   Court to stay all proceedings in this action until at least thirty (30) days after the mediation date so
16   that the parties are able to devote their resources to a successful mediation.;
17             WHEREAS, pursuant to the Parties’ request, they have stipulated to make initial
18   disclosures within 30 days after the date of mediation of this matter.
19             IT IS SO STIPULATED.
20

21   DATED: April 13, 2021
22

23                                                      By: /s/ Peter F. Samuel
                                                            Peter F. Samuel
24                                                          Gaurav Bobby Kalra
                                                            Attorneys for Plaintiffs
25                                                          DYLAN RICKABY ET AL.

26

27

28

                                                            2                 Case No. 2:20-cv-02190-WBS-CKD
                          JOINT STIPULATION TO MOVE DEADLINE TO SUBMIT INITIAL DISCLOSURES
     Case 2:20-cv-02190-WBS-CKD Document 12 Filed 04/15/21 Page 3 of 4


 1
     DATED: April 8, 2021                          OGLETREE, DEAKINS, NASH,
 2                                                 SMOAK & STEWART, P.C.

 3
                                                   By: /s/ Michael J. Nader
 4                                                     Michael J. Nader
                                                       Rabia Z. Reed
 5                                                     Attorneys for Plaintiffs
                                                       BOOZ-ALLEN HAMILTON, INC.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3                    Case No. 2:20-cv-02190-WBS-CKD
                     JOINT STIPULATION TO MOVE DEADLINE TO SUBMIT INITIAL DISCLOSURES
      Case 2:20-cv-02190-WBS-CKD Document 12 Filed 04/15/21 Page 4 of 4


 1                                                      ORDER
 2          The Court being fully advised and good and sufficient cause appearing therefore, the Court
 3   will stay all proceedings in this action, including all calendar dates and the requirement of the
 4   Parties to make initial disclosures, until at least 30 days following the Parties’ private mediation on
 5   May 20, 2021.
 6          IT IS HEREBY ORDERED:
 7          1. The time by which the parties must make Initial Disclosures is extended up to 30 days
 8              after the date of the Parties agreed upon mediation.
 9          2. The Parties are required to report to the Court within five (5) court days following the
10              mediation date on whether the Parties have entered into a memorandum of agreement to
11              settle the action.
12          IT IS SO ORDERED.
13   Dated: April 14, 2021
14

15

16

17

18                                                                                                 46710577.2

19

20

21

22

23

24

25

26

27

28

                                                        4                    Case No. 2:20-cv-02190-WBS-CKD
                         JOINT STIPULATION TO MOVE DEADLINE TO SUBMIT INITIAL DISCLOSURES
